             Case 1:05-cr-01157-LAK Document 292 Filed 09/23/20 Page 1 of 1

                                                                                          USDCSDNY
                                                                                       , DOCUMENT
UNITED STATES DISTRICT COURT                                                            ' ELE{:TRONICAL\, Y FILED
SOUTHERN DISTRICT OF NEW YORK                                                             DOC //:, ___��,....,...""""'"'
                                                                                          DATE BLED: SEP 2 3
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x                              2020
UNITED STATES OF AMERICA,

                                                                                                                           ,J
                    -against-                                                                    05-cr-1157 (LAK)


RAHEEN DAVIS,

                                         Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                                                           ORDER


LEWIS A. KAPLAN, District Judge.

               Defendant is schedule for sentencing today. In view of his prior record of
misbehavior, including among other things an armed assault on a prison guard, a fatal shooting, and
a lengthy record of disciplinary infractions while in custody. the Bureau of Prisons and the United
States Marshal Service are authorized to use reasonable force to produce the defendant in the
designated courtroom at 2:00 p.m. in the event the defendant does not cooperate fully in
producing him.

                   SO ORDERED.

Dated:             September 23, 2020




                                                                                Lewis A. Kap!
                                                                           United States Distri t Judge
